FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10156

              Plaintiff-Appellee,                D.C. No. 2:02-cr-00213-MCE

 v.
                                                 MEMORANDUM*
MANUEL VALLE,

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Manuel Valle appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009), we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Valle contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. The district court properly concluded that Valle

is ineligible for a sentence reduction because Amendment 782 did not lower his

applicable sentencing range. See 18 U.S.C. § 3582(c)(2); Leniear, 574 F.3d at

673-74. Moreover, because the court lacked authority to reduce Valle’s sentence,

it had no reason to consider the 18 U.S.C. § 3553(a) sentencing factors. See Dillon

v. United States, 560 U.S. 817, 826-27 (2010).

      AFFIRMED.




                                         2                                   16-10156